DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  “average of the space factors” should be replaced with “average of the space factor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Groten et al. (US 2007/0184741 A1), hereinafter Groten, originally of record in the Non-Final Rejection dated February 20, 2020.

Regarding claims 1, 5 and 6, Groten teaches a bonded non-woven fiber fabric (Abstract) made of the threads, which are exclusively made from non-melt spinnable thread-forming materials ([0063]), which could be metal ([0059]), which can be bound in a mechanical or hydromechanical way with or without chemical binding agents ([0073]; corresponding to directly fixed to each other and consisting of metal fibers), for use in a fuel cell (corresponding to an electronic part) to produce electrical energy ([0123]), the threads are made of fibers with a length of 1 mm to several centimeters ([0027]-[0028]; in the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)) and the fabric has a coefficient of variation (defined by JIS Z 8101 and ISO 3534 as a standard measurement to be calculated as standard deviation/mean; as defined by the instant application’s specification [0031]-[0032]) of a basis weight of less than 10% ([0025]), per 5 square centimeter measurements ([0040]-[0047]), the threads can be any shape ([0048]), including produced by round spinpacks ([0110]; corresponding to a cross-sectional shape substantially a circle).  Groten does not teach the CV value per 1 cm2. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Groten to incorporate the CV per 1 cm2.  The motivation for doing so would have been to optimize the accuracy of the test by incorporating more data points and thereby more clearly define the coefficient of variation of the basis weight.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.") (MPEP 2144.05 II B).  In this situation it would have been the normal desire of scientists to improve on the accuracy of the process of measuring the coefficient of variation of the basis weight by decreasing the sample physical size to increase the number of samples.  Further, applicant teaches increased uniformity of the fabric correlates to the homogeneity ([0024]) and Groten teaches the object of the invention is to provide non-woven fabrics with a very high level of uniformity, as expressed by a mass coefficient of variance of the basis weight distribution of less than 10% ([0023]-[0024]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Groten in view of Van Betsbrugge et al. (WO 2005/099864 A1), hereinafter Van Betsbrugge, originally of record in the Non-Final Rejection dated February 20, 2020.

Regarding claims 4 and 14, Groten teaches each of the limitations of claim 1, as discussed above.  Groten does not teach wherein the metal fibers are copper fibers, nor stainless steel fibers
Van Betsbrugge, in the similar field of endeavor, metal fiber media with homogenous properties (Pg. 2 Lns. 13-17) for use in fuel cells (Pg. 9 Lns. 7-9), teaches where the fibers may be copper or stainless steel (Pg. 3 Lns. 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Groten to incorporate the fibers that may be copper or stainless steel, taught by Van Betsbrugge.  The motivation for doing would have been to detail particular metals (Pg. 3 Lns. 20-25) that can be used in a fuel cell (Pg. 9 Lns. 7-9) and thereby produce electrical energy (Groten [0123]).

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record is Groten et al. (US 2007/0184741 A1), hereinafter Groten. Groten teaches each limitation of claim 1, as discussed above.  Groten does not teach or suggest (alone or in combination with the prior art), wherein an average of the space factor of the metal fibers is 5% to 50%, nor more specifically 15% to 40%.

Response to Arguments
Applicant’s arguments and claim amendments, filed October 30, 2020, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of August 06, 2020 has been withdrawn. 

Applicant’s arguments filed October 30, 2020 have been fully considered regarding the length of fibers (Pg. 6 [2]-Pg. 7 [3), but they are moot because the new ground of rejection does not rely on the combination of art applied in the prior rejection of record for the teaching of the length of the fibers. Note that the threads are made of fibers ([0027]-[0028]) in Groten, and they are not mutually exclusive and are inseparable.  Groten is relied upon for teaching the length of the fibers that are then incorporated into the threads ([0027]-[0028]), as discussed above.  

Regarding applicant’s argument to the area being different by 10,000 times (Pg. 8 [1]-[3]) when one considered 1 m2 vs 1 cm2, required by claim 1, this argument is not commensurate in scope with the citation by the examiner from Groten.  Groten teaches the CV is measured the per 5 square centimeter measurements ([0040]-[0047]).  Therefore, this argument is not persuasive.  Applicant’s argument to the homogeneity, toughness and flexibility of the fabric (Pg. 9 [1]-[3]), is not commensurate in scope with the claim limitations presently presented, and is therefore not persuasive.  If applicant intends to argue to unexpected results, details of the results that are unexpected and unobvious, and of both statistical and practical significance (MPEP 716.02(b)) are required (but not present in the arguments), and is therefore not persuasive.  Further, applicant teaches increased uniformity of the fabric correlates to the homogeneity ([0024]) and Groten teaches the object of the invention is to provide non-woven fabrics with a very high level of uniformity, as expressed by a mass coefficient of variance of the basis weight distribution of less than 10% ([0023]-[0024]).  Thus, applicant’s argument to the 

Regarding applicant’s argument to the fabric not consisting of metal fibers (Pg. 10 [1]), this is not persuasive as Groten teaches non-woven fabrics, the threads of which are exclusively made from non-melt spinnable thread-forming materials ([0063]), which could be metal ([0059]), which can be bound in a mechanical or hydromechanical way without chemical binding agents ([0073]).  Thus, the fabrics can consist of metal bound to itself without chemical binding agents (consist).  Regarding applicant’s argument that Groten does not consider entanglement of metal fibers (Pg. 9 [1]), this is not persuasive as Groten teaches water jets to mechanically bind the non-woven fabric in [0074], which is known to one of ordinary skill in the art at the time the invention was filed, to entangle the fibers.  Further, Groten does not need to recognize the same problem as the applicant (Pg. 9 [1]).  Per MPEP 2144 IV, the reason or motivation to modify the reference may be for a different purpose or to solve a different problem than the inventors.  It is not necessary that the prior art suggest the combination to achieve the same advantage discovered by applicant.  Therefore, this argument is not persuasive.

Applicant’s arguments, see Pg. 7 [2]-[3] and Pg. 10 [3], filed with respect to the rejections of claims 3 and 7 have been fully considered and are persuasive.  The rejections of claims 3 and 7 of August 06, 2020 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784